Title: James Madison to James K. Paulding, 1 April 1831
From: Madison, James
To: Paulding, James Kirke


                        
                            
                                
                            
                            
                                
                                    
                                
                                [April-May 1831]
                            
                        
                        Much curiosity and some comment have been excited by the marvellous identities between a "Plan of Govt.
                            proposed by Charles Pinckney in the Convention of 1787, as published in the Journals, with the text of the Constitution,
                            as finally agreed to. I find among my pamphlets a small one entitled "Observations on the Plan of Govt. submitted to the
                            Federal Convention in Philada. &c. by Mr. Charles Pinkney a delegate from So. Carolina--delivered at different
                            times in the Convention". My copy is so defaced and mutilated that it is impossible to make out enough of the Plan as
                            referred to in the observations, for a due comparison of it with that printed in the Journals. The pamphlet was printed in
                            N. York, by Francis Child. The year is effaced, but it must have been not very long after the close of the Convention; and
                            with the sanction at least of Mr. P. himself. It has occurred that a Copy may be attainable at the Printing office if
                            still kept up; or examined in some of the Libraries, or Historical collections in the City. When you can snatch a moment
                            in your walks with other views, for a call at such places, you will promote an object of some little interest as well as
                                delicacy, by ascertaining whether the article in question can be met with. I have among my
                            manuscript papers lights on the subject. But the Pamphlet of Mr. P. could not fail to add to them.
                        
                            
                                
                            
                        
                    